     Case: 1:20-cv-01179 Document #: 20 Filed: 09/09/20 Page 1 of 1 PageID #:72

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Netza Herrera
                             Plaintiff,
v.                                                   Case No.: 1:20−cv−01179
                                                     Honorable Manish S. Shah
GreenSky, LLC
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 9, 2020:


       MINUTE entry before the Honorable Manish S. Shah: Pursuant to the notice of
voluntary dismissal [19], this case is dismissed with prejudice. Civil case terminated.
Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
